Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                                April 01, 2015

The Court of Appeals hereby passes the following order:

A15I0156. CITY OF STOCKBRIDGE DOWNTOWN DEVELOPMENT
     AUTHORITY v. CITY OF STOCKBRIDGE.

      Applicant City of Stockbridge Downtown Development Authority has filed a
motion to withdraw this application for interlocutory appeal. The motion is hereby
GRANTED, and this application is deemed WITHDRAWN.

                                     Court of Appeals of the State of Georgia
                                                                          04/01/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.